                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

Maticia A. Hankinson,

           Plaintiff,

     v.                                Case No. 2:18-cv-58

Commissioner of
Social Security,

           Defendant.

                               ORDER
     Plaintiff Maticia A. Hankinson brings this action under 42
U.S.C. §§405(g) for review of a final decision of the Commissioner
of Social Security (“Commissioner”) denying her applications for
disability insurance benefits and supplemental security income. In
a decision dated December 30, 2016, the administrative law judge
(“ALJ”) found that plaintiff had severe impairments consisting of
obesity, hypertension, an affective disorder, an anxiety disorder,
and a personality disorder.   R. 36.    After considering the entire
record, the ALJ found that plaintiff’s residual functional capacity
(“RFC”) would permit her to perform work at all exertional levels,
and that
     [m]entally, she can perform simple, repetitive tasks
     where there are infrequent changes in work duties or
     processes. Work tasks should not involve fast assembly
     line pace, strict production quotas, more than occasional
     contact with supervisors and coworkers, or direct
     interaction with the public.

R. 38. After considering the testimony of a vocational expert, the
ALJ decided that there were jobs which plaintiff could perform and
that plaintiff was not disabled.   R. 42-45.
     This matter is before the court for consideration of the
Commissioner’s December 11, 2019, objections (Doc. 19) to the
December 9, 2019, report and recommendation of the magistrate judge
recommending that the decision of the Commissioner be reversed, and
that the case be remanded for further proceedings.        Plaintiff has
filed a response to the objections.     Doc. 20.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to    which   objection   is   made.”     28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).         Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”           28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”      Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Objections


                                   2
       Plaintiff advanced two grounds for reversal in her statement
of errors: first, that the ALJ failed to give good reasons for
discounting the opinion of her treating psychiatrist, Dr. Eric
Layne; and second, that the ALJ erred in failing to explain why the
mental RFC did not include certain limitations expressed in the
opinion of a state agency consultant after giving that opinion
great weight.      The magistrate judge addressed only the second
ground, concluding that it warranted reversing the Commissioner’s
decision and remanding the case for further proceedings before the
ALJ.      The   Commissioner      objects         to   the   magistrate     judge’s
recommendations.
       In her August 11, 2014, report, Cynthia Waggoner, Psy.D., a
state agency consultant, opined that plaintiff was able to perform
simple, repetitive, one to two step tasks with infrequent changes,
no strict production quotas, and no more than superficial social
interactions.     R. 92-93.    In her November 8, 2014, report, Karen
Terry, Ph.D., a state agency consultant, agreed with Dr. Wagonner’s
opinion, and expressed the additional mental limitations regarding
plaintiff’s capacity to work: “Due to her anxiety, she should not
be made to travel in unfamiliar places, frequently interact with
unfamiliar others, or use public transportation as a part of her
job duties.”    R. 117-118.    See Griffith v. Comm’r of Soc. Sec., 582
F. App’x 555, 563 (6th Cir. 2014)(the explanation section of the
form reflects the doctor’s actual findings).
       The ALJ gave the mental assessments of the state agency
consultants     “great   weight    as       the    assessments    are     generally
consistent with and well supported by the evidence of the record as
a whole and are accepted as an accurate representation of the


                                        3
claimant’s    mental   status.”   R.   42.      The   RFC   essentially
incorporated most of the limitations posed by Drs. Waggoner and
Terry.     However, as the magistrate judge noted, the RFC did not
include any limitations regarding using public transportation as a
part of job duties and travel to unfamiliar places.     Doc. 18, p. 7.
The ALJ never stated that he did not agree with these travel
restrictions posed by Dr. Terry, nor did he otherwise explain why
he did not include these limitations in the RFC.
       The court agrees with the reasoning of the magistrate judge.
The ALJ, not a medical expert, ultimately determines the claimant’s
RFC.     Coldiron v. Comm’r of Soc. Sec., 391 F.App’x 435, 439 (6th
Cir. 2010); 20 C.F.R. §§404.1527(e)(2) and 404.1546(c).        An ALJ’s
decision to give weight to medical opinion evidence does not
require the ALJ to incorporate every restriction proposed by the
medical source.     Salisbury v. Comm’r of Soc. Sec., No. 5:11-CV-
2277, 2013 WL 427733, *7 (N.D. Ohio Feb. 1, 2013).      “Even where an
ALJ provides ‘great weight’ to an opinion, there is no requirement
that an ALJ adopt a state agency psychologist’s opinions verbatim;
nor is the ALJ required to adopt the state agency psychologist’s
limitations wholesale.”     Reeves v. Comm’r of Soc. Sec., 618 F.
App’x 267, 275 (6th Cir. 2015).
       However, if the ALJ accepts a medical opinion but does not
include a restriction recommended by that expert in the RFC, the
ALJ must explain why he did not do so.       Under SSR 96-8p, 1996 WL
374184, at *7 (July 2, 1996), the ALJ’s RFC assessment “must
include a discussion of why reported symptom-related functional
limitations and restrictions can or cannot reasonably be accepted
as consistent with the medical and other evidence.”          SSR 96-8p


                                  4
further provides, “If the RFC assessment conflicts with an opinion
from a medical source, the adjudicator must explain why the opinion
was not adopted.”       Id.    See Davidson v. Comm’r of Soc. Sec., No.
3:16CV2794,     2018   WL     1453472,          at   *1-2    (N.D.     Ohio     Mar.   23,
2018)(remand warranted where the ALJ gave great weight to the
opinion of a medical source but did not explain why he did not
include two limitations identified by that expert in the RFC);
Howard v. Comm’r of Soc. Sec., No. 2:16-cv-1104, 2018 WL 852361, at
*4-6 (S.D. Ohio Feb. 14, 2018)(recommending remand where the ALJ
stated   that   the    RFC    was    consistent        with    the    opinion     of   the
consultative    examiner       but    did       not    explain       why   he   did    not
incorporate all of the opined limitations in the RFC), adopted by
2018 WL 1336927 (S.D. Ohio Mar. 1, 2018); Reed v. Comm’r of Soc.
Sec., No. 1:16-CV-572, 2017 WL 1531872, at *6 (W.D. Mich. April 28,
2017)(remanding case where ALJ gave great weight to expert’s RFC
worksheet, but did not explain why he did not include restrictions
on general public contact and limitations on contact with co-
workers and supervisors in the RFC).                  The ALJ’s failure to explain
why the additional restrictions proposed by Dr. Terry were not
included in the RFC “deprived this court of a ‘logical bridge
between the evidence on the record and his conclusion[.]’”
Davidson, 2018 WL 1453472, at *2 (quoting Fleischer v. Astrue, 774
F. Supp. 2d 875, 877 (N.D. Ohio 2011)).                     The ALJ’s decision does
not allow for an adequate review by this court of why the ALJ
omitted the travel restrictions from the RFC.
     The Commissioner argues that the ALJ’s failure to discuss the
limitations on plaintiff traveling to unfamiliar places and using
public transportation as part of her job duties was harmless error


                                            5
because those limitations would not be applicable to the types of
jobs identified by the vocational expert as being jobs which
plaintiff can perform, specifically, labeler/marker, racker, and
surveillance system monitor.       The Commissioner is thereby inviting
this court to perform a duty which is reserved to the ALJ.                 It is
the ALJ, not the court, who must determine what jobs can be
performed by plaintiff in light of her limitations. See Simpson v.
Comm’r of Soc. Sec., 344 F. App’x 181, 192 (6th Cir. 2009).                  Any
effort by this court to use other information in the record to
explain   the   ALJ’s    failure   to       include   those   restrictions    in
plaintiff’s     RFC     would   constitute        impermissible     post     hoc
rationalization.      Kolasa v. Comm’r of Soc. Sec., No. 13-cv-14311,
2015 WL 1119953, at *10 (E.D. Mich. Mar. 11, 2015); see also Miller
v. Comm’r of Soc. Sec., No. 1:13-CV-1872, 2014 WL 3950912, at *13
(N.D. Ohio Aug. 12, 2014)(where the ALJ did not discuss her
decision to omit a limitation from the RFC, court would engage in
prohibited post hoc rationalization by relying on other evidence to
explain the omission). In any event, the vocational expert was not
asked about these travel restrictions at the hearing; thus, there
is no evidence in the record as to whether or how the proposed
travel restrictions would impact plaintiff’s ability to perform the
identified jobs.
     The Commissioner’s objections are not well taken and they are
denied.   Remand is warranted so that the ALJ can give further
consideration to the proposed travel restrictions and explain why
they should be or need not be included in the RFC.              The court will
not address plaintiff’s first statement of error.                 However, the
Commissioner is encouraged to further discuss the weight given to


                                        6
the   opinion   of   plaintiff’s   treating     psychiatrist,   Dr.   Layne.
Nothing in this court’s decision should be construed as offering an
opinion on the ultimate issue of whether plaintiff is disabled.
III. Conclusion
      In   accordance    with   the       foregoing,   the   Commissioner’s
objections (Doc. 19) are denied.          The court adopts the magistrate
judge’s report and recommendation (Doc. 18).            The Commissioner’s
decision is reversed, and this action is remanded under Sentence
Four of 42 U.S.C. §405(g) for further proceedings. The clerk shall
enter final judgment reversing the decision of the Commissioner.


Date: January 16, 2020                 s/James L. Graham
                                James L. Graham
                                United States District Judge




                                      7
